Citation Nr: 0515486	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  00-16 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUE

Entitlement to an initial, compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to October 
1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 1998 rating decision in which the RO granted 
service connection for bilateral hearing loss, assigning a 
zero percent (noncompensable) rating, and bilateral tinnitus, 
assigning a 10 percent rating.  The veteran filed a notice of 
disagreement (NOD) in July 1999 and the RO issued a statement 
of the case (SOC) in June 2000.  The veteran filed a 
substantive appeal in July 2000. 

In July 2000, the veteran indicated that he wanted a hearing 
before a member of the Board (Veterans Law Judge) at the RO 
(travel board hearing).  The hearing was held before the 
undersigned Veterans Law Judge in May 2002; a transcript of 
that hearing is of record.

As the veteran has perfected an appeal as to the initial 
rating assigned for bilateral hearing loss, the Board has 
characterized this issue in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing appeals from original awards from claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.

The Board's decision on the claim for an initial compensable 
rating for bilateral hearing loss is set forth below.  The 
claim for separate ratings for bilateral tinnitus is the 
subject of a stay.

Regarding the claim involving tinnitus, the Board notes that 
the United States Court of Appeals for Veterans Claims 
(Court) recently issued a decision in Smith v. Nicholson, No. 
01-623 (U.S. Vet. App. April 5, 2005), that reversed a 
decision of the Board that concluded that no more than a 
single 10-percent disability evaluation could be provided for 
tinnitus, whether perceived as bilateral or unilateral, under 
prior regulations.  The United States Department of Veterans 
Affairs (VA) disagrees with the Court's decision in Smith and 
is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.  The specific claims affected by the stay include 
(1) all claims in which a claim for compensation for tinnitus 
was filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed (to 
include the one currently on appeal) will be resumed.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for a higher initial rating for 
bilateral hearing loss has been accomplished.

2.  During the period prior to June 10, 1999, the veteran had 
no worse than level IV hearing acuity in the right ear, and 
level II hearing acuity in the left ear.

3.  Since June 10, 1999, the veteran has had no worse than 
level II hearing acuity in each , bilaterally. 


CONCLUSION OF LAW

The criteria for an initial, compensable rating for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 
Diagnostic Code 6100 (1998-2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through the June 2000 SOC, December 2004 supplemental SOC 
(SSOC), and the RO's letters of April 2003 and February 2004, 
the RO notified the veteran and his representative of the 
legal criteria governing the claim, the evidence that has 
been considered in connection with the appeal, and the bases 
for the denial of the claim.  After each, they were given the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claim, and has been afforded 
ample opportunity to submit such information and evidence. 

The Board also finds that the notice letters of April 2003 
and February 2004 satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  To that end, the 
RO notified the veteran that VA was required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  He was 
specifically asked to complete and sign an authorization 
allowing the RO to obtain private medical records from Moo 
Young Jun, M.D., and advised of the alternative of obtaining 
the records on his own and submitting them to the RO.  The 
letters also requested that he identify and provide the 
necessary releases for any other medical providers from whom 
he wished the RO obtain medical records and consider 
evidence.  Pursuant to the aforementioned documents, the 
veteran also has been afforded the opportunity to present 
evidence and argument in support of his claim. 

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, the first three requirements have been met in the 
instant case.  With respect to the fourth requirement, it 
does not appear that the veteran has been given explicit 
notice regarding the need to submit all pertinent evidence in 
his possession; however, through the various documents 
identified above, the veteran has been put on notice of the 
need to submit evidence to support his claim through the 
identification of relevant evidence needed to support his 
claim and a request for him to submit such evidence.  As 
such, the Board finds there is an implied request by the RO 
that the veteran submit any and all evidence to support his 
claim, whether that evidence must be obtained or was/is 
already in his possession.  Hence, the Board finds that the 
fourth Pelegrini requirement as to content of the notice 
likewise has been met. 

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In the present case, the documents 
meeting the VCAA's notice requirements were provided before 
and after the rating action on appeal.  However, the Board 
finds that any lack of pre-adjudication notice in this case 
has not prejudiced the veteran in any way.

As noted above, the RO issued the June 2000 SOC and December 
2004 SSOC explaining what was needed to substantiate the 
veteran's claim for an increased rating and the veteran was 
thereafter afforded the opportunity to respond.  Moreover, 
the RO notified the veteran of the VCAA duties to notify and 
assist in its letters of April 2003 and February 2004.  The 
veteran did not respond by submitting medical records from 
Dr. Jun or a signed and completed authorization that would 
allow the RO to obtain the records.  

The Board also emphasizes, as indicated above, that there is 
no indication whatsoever that any additional action is needed 
to comply with the duty to assist the veteran. in connection 
with the claim for an initial compensable rating for 
bilateral hearing loss currently on appeal.  The veteran was 
afforded VA audiological evaluations in connection with this 
appeal, the reports of which are of record.  Aside from these 
records, there is no other medical or other evidence relevant 
to the appeal for the RO to obtain without the veteran's 
cooperation.  Moreover, with the exception of Dr. Jun's 
records, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.  

Hence, to whatever extent VA has failed in not completely 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim, such error is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal. 




II. Background

On authorized VA audiological evaluation in March 1998, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
35
50
60
LEFT
N/A
25
40
60
70

Speech audiometry revealed speech recognition ability of 96 
percent, bilaterally.  The average pure tone thresholds, in 
decibels, were 41 in the right ear and 49 in the left.

The veteran's hearing was reassessed in August 1998 after he 
complained of decreased hearing since the prior evaluation.  
Although the placement of the findings on the chart makes it 
is difficult to determine which reading corresponds to which 
decibel level, the report clearly indicated that the average 
pure tone thresholds, in decibels, were 40 in the right ear 
and 38 in the left.  Speech audiometry revealed speech 
recognition ability of 69 percent in the right ear and 100 
percent in the left ear.  

Private medical records from Phyllis Klein, M.S., dated in 
February 1999,/ reflect that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
30
55
60
LEFT
N/A
30
40
60
80

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 in the left ear.  

VAMC records, dated in March 1999, indicate the veteran was 
seen for auditory brain-stem response testing in light of a 
recent decrease in hearing.  The impression was normal, 
bilaterally.  The following month, in April 1999, the veteran 
was fitted for hearing aids.  Additional VAMC treatment 
records noted problems with the veteran's hearing aids, but 
do not contain any audiological readings.

During the May 2002 travel board hearing, the veteran 
testified that his hearing had worsened since 1998 and that 
he had trouble distinguishing voices and various sounds.  

On authorized VA audiological evaluation in June 2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
40
50
65
75
LEFT
N/A
45
50
75
80

Speech audiometry revealed speech recognition ability of 94 
percent, bilaterally.  The average pure tone thresholds, in 
decibels, were 58 in the right ear and 63 in the left.

II. Analysis

The veteran contends that his bilateral hearing loss warrants 
a compensable rating.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The history of the veteran's disability has been considered; 
however, as an increased rating issue involves assessing the 
severity of an already service-connected disability, the 
present level of disability is of primary concern when 
determining whether a higher evaluation is warranted.  See 
Francisco v. Brown,7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of separate ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson, 
12 Vet. App. at 126.

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings reported at 
audiometric examinations.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The criteria for rating diseases of the ear (and other sense 
organs) were amended effective June 10, 1999.  However, while 
the above noted schedular criteria for rating hearing loss 
(i.e., those that establish the eleven auditory acuity 
levels) have not changed, and are currently located at 38 
C.F.R. § 4.85, Diagnostic Code 6100 (1999), the June 1999 
amendment adds the provisions of 38 C.F.R. § 4.86 for 
evaluating exceptional patterns of hearing impairment.  
Exceptional patterns of hearing impairment are evaluated as 
follows:

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

38 C.F.R. § 4.86.  The regulation references Table VIa, which 
reflects the schedular criteria contained in Table VI without 
consideration of the results of controlled speech 
discrimination tests.  See 38 C.F.R. § 4.85(h), Table VIa.

As there is no indication that the amended criteria were 
intended to have retroactive effect, the Board has the duty 
to adjudicate the claim only under the former criteria for 
any period prior to the effective date of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v, Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).

The RO has evaluated the veteran's service-connected hearing 
loss under both the former and revised criteria; hence, there 
is no due process bar to the Board doing likewise.  

The evaluation findings in March 1998 demonstrate an average 
decibel loss of 41 for the right ear and 49 for the left ear.  
Speech discrimination testing results of 96 percent were 
noted, bilaterally.  Pursuant to 38 C.F.R. § 4.85, Table VI, 
these findings correlate to auditory acuity numeric 
designations of I in each ear.  Application of these 
designations to 38 C.F.R. § 4.85, Table VII, corresponds to a 
zero percent rating.

The findings from the August 1998 evaluation yield auditory 
acuity numeric designations of IV in the right ear and I in 
the left ear.  The findings in February 1999 yield numeric 
designations of II in the right ear and I in the left ear.  
In June 2003, the findings yield a numeric designation of II 
in each ear.  Despite the variations in numeric designations, 
the findings from each evaluation, when applied to 38 C.F.R. 
§ 4.85, Table VII, correspond to a zero percent rating.  The 
Board points out that, under the revised criteria (in effect 
since June 10, 1999), 38 U.S.C.A. § 4.86 applies only to 
exceptional patterns of hearing impairment.  Based on the 
audiological findings discussed above, the veteran's hearing 
loss does not meet the criteria for application of that 
regulation.

Thus, at no point since the grant of service connection has 
the veteran's bilateral hearing loss warranted anything other 
than a noncompensable rating.  As such, there is no basis for 
staged rating, pursuant to Fenderson.  

The Board has carefully considered the veteran's testimony 
and assertions that he is entitled to a compensable rating; 
however, as indicated above, the evaluation for hearing loss 
is based on objective testing.  Given the audiological 
evaluation results, the Board finds that the objective 
evidence weighs against the assignment a compensable rating 
for bilateral hearing loss.  The Board has no discretion in 
this regard, and must predicate its decision on audiometric 
findings.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  In other words, the Board is bound by law to apply 
VA's rating schedule based on the veteran's audiometry 
results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Under the circumstances of this case, the benefit-of-the-
doubt doctrine is not for application (see 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; and Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990)) and the claim must be denied.  




ORDER

An initial, compensable rating for bilateral hearing loss is 
denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


